 



Exhibit 10.68

 

COLLECTORS UNIVERSE, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into as of
September 27, 2020 by and between ______________ (the “Executive”), and
Collectors Universe, Inc., a Delaware corporation (the “Company”).

 

R E C I T A L S:

 

A.       Executive is employed as the Company’s __________________ and in that
capacity has rendered and is continuing to render services to, for and on behalf
of the Company.

 

B.       The Company’s 2017 Equity Incentive Plan (the “2017 Plan”), authorizes
the Compensation Committee of the Board of Directors (the “Committee”), in its
capacity as Administrator under the 2017 Plan, to grant equity incentives,
including restricted stock units, to Company officers and other key employees,
directors and outside consultants on such terms and subject to such conditions
and restrictions and risks of forfeiture as the Administrator determines. Unless
otherwise defined in this Agreement, certain terms with initial capital letters
that are contained in this Agreement shall have the respective meanings given to
them in the 2017 Plan.

 

C.       The Company desires to grant, pursuant to the 2017 Plan, Restricted
Stock Units (as defined below) to Executive on the terms and subject to the
conditions and restrictions and the risk of forfeiture, set forth hereinafter,
to provide an incentive for Executive to remain in the service of the Company
and to exert added effort towards its growth and success.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the adequacy and receipt of which
is hereby acknowledged, the parties agree as follows:

 

1.       Grant of Restricted Stock Units. The Company hereby grants to Executive
an aggregate of ______________________ ( ) Restricted Stock Units (sometimes
also referred to herein, as “RSUs”), on the terms and subject to the conditions,
restrictions and risks of forfeiture forth hereinafter in this Agreement. As
used herein, each “Restricted Stock Unit” or “RSU” means a bookkeeping entry
which evidences a right to receive one share of the common stock, par value
$0.001, of the Company (a “Share”), and which shall be used solely as a device
for the determination of the number, if any, of Shares to be eventually issued
to Executive, if and when any of the RSUs granted hereunder vest pursuant to the
terms and conditions and subject to the risk of forfeiture, set forth in this
Agreement. Except as and to the extent set forth in Section 4.2 below, Executive
shall have no rights of a stockholder of the Company as a result of the grant to
him or her of any of the RSUs or by reason of the fact that Shares may become
issuable in respect of such RSUs, unless and until such Shares are actually
issued to Executive upon the vesting of Executive’s unvested RSUs. The RSUs
create no fiduciary duty on the part of the Company, the members of its Board of
Directors or the Administrator (as defined in the 2017 Plan) to the Executive
and this Agreement creates only an unsecured contractual obligation on the part
of the Company to issue Shares subject to satisfaction of the vesting conditions
and cessation of the risk of forfeiture applicable to the RSUs set forth
hereinafter in this Agreement. The RSUs shall not be treated as property or as a
trust fund of any kind or nature and no security interest has been or will be
granted and no assets have been or will be set aside by the Company to secure
the obligations of the Company to Executive under this Agreement.

 

2.       Consideration. Executive acknowledges and agrees that (a) he/she is not
paying or providing any consideration (monetary or other) to the Company for the
issuance of the RSUs to him/her pursuant to Section 1 above and, instead, the
Company is entering into this Agreement as an inducement to Executive to remain
in the Continuous Service of the Company in accordance with the Schedule set
forth in Section 3(a) below, which shall constitute good and valuable
consideration for the obligations of and the performance of this Agreement by
the Company; and (b) the only consideration to be received by the Company for or
in respect of the vesting of any of the RSUs hereunder shall be Executive’s
Continuous Service with the Company in accordance with the Schedule set forth in
Section 3(a) below.

 

 

 

 

 

3.       Vesting of Restricted Stock Units.

 

3.1       Unless they become sooner vested pursuant to Subsection 3.4 below,
RSUs shall vest and become “vested RSUs” in three installments, in the amount of
___________ RSUs at June 30, 2021, June 30, 2022 and 2023, respectively. Subject
to forfeiture in the event of a cessation of Executive’s Continuous Service with
the Company (as defined below), in accordance with the following Schedule:

 

If Executive’s Continuous Service Ceases:   Number of Unvested
RSUs to be Forfeited       On or prior to June 30, 2021           After June 30,
2021 and on or prior to June 30, 2022           After June 30, 2022 and on or
prior to June 30, 2023           After June 30, 2023    

 

3.2       RSUs that have not yet become vested RSUs shall sometimes be referred
to herein as “unvested RSUs”. Notwithstanding anything to the contrary that may
be contained elsewhere in this Agreement, no unvested RSUs shall vest after the
date of the cessation, for any reason, of the Executive’s Continuous Service (as
defined below).

 

3.3       As used in this Agreement, the term “Continuous Service” means (i)
employment by the Company or any parent or subsidiary corporation of the
Company, or by any successor entity following a Change of Control of the
Company, which is uninterrupted except for vacations, illness (except for
permanent disability, as defined in Section 22(e)(3) of the Internal Revenue
Code), or leaves of absence which are approved in writing by the Company or any
of such other employer corporations, if applicable, (ii) service as a member of
the Board of Directors of the Company until Executive resigns, is removed from
office (in accordance with applicable law), or Executive’s term of office
expires and he or she is not reelected, or (iii) so long as Executive is engaged
as a Consultant to the Company or to any parent or subsidiary corporation
thereof or with any successor entity following a Change of Control.
Notwithstanding anything to the contrary that may be contained above, a
termination of Continuous Service shall not be deemed to have occurred if,
within not more than ten (10) days following the termination of Executive’s
service with the Company or any parent or subsidiary corporation in any one of
the capacities set forth above, Executive continues or commences the provision
of service to the Company, any parent or subsidiary corporation thereof, or any
successor entity following a Change of Control, in any of the other capacities
specified above.

 

3.4       Notwithstanding anything to the contrary that may be contained in
Subsection 3.1 of this Agreement, if a Change of Control (as defined in the 2017
Plan) occurs at any time when (i) Executive is still in the Continuous Service
of the Company and (ii) any of the RSUs are unvested, then, notwithstanding
anything to the contrary that may be contained elsewhere in this Agreement, the
applicable provisions of Section 12 of the 2017 Plan shall govern the vesting of
all such unvested RSUs.

 

4.       Forfeiture of Unvested RSUs upon a Termination of Continuous Service.

 

4.1       Forfeiture of Unvested RSUs. In the event that the Executive’s
Continuous Service (as defined in Subsection 3.3 above) terminates for any
reason prior to the vesting of all of the RSUs granted hereunder, then, all of
the then unvested RSUs shall automatically be forfeited effective on the date of
such termination of Executive’s Continuous Service, without the necessity of any
notice or other action of or by the Company or Executive. Neither the Executive
nor any of Executive’s successors, heirs, assigns or personal representatives
shall have any rights or interests in or to any of the unvested RSUs that are so
forfeited.

 

4.2       Dividends and Distributions. No dividends will accrue or be paid on or
in respect of any of these shares that remain unvested RSUs. Only dividends that
are declared on or after these shares have been issued by the Company to
Executive as a result of the vesting of these RSUs will be paid to Executive.

 

4.3       No Voting or other Stockholder Rights. Prior to the vesting of any of
the RSUs granted hereunder, Executive shall not be entitled to vote, or exercise
any other rights of a stockholder in respect of the shares of common stock that
will be issuable to Executive if and when any of the RSUs become vested and such
shares of common stock are issued in settlement thereof.

 

5.       Timing and Manner of Issuance of Underlying Shares upon Vesting of
RSUs.

 

5.1       Issuance of Share Certificate(s). Subject to the Executive’s
compliance with Section 5.2 below, promptly after any of the unvested RSUs
granted hereunder become vested RSUs, the Company shall issue or cause to be
issued to Executive a stock certificate, in the name of the Executive,
evidencing his or her ownership of the Shares issuable by the Company to
Executive upon the vesting of such unvested RSUs, free of the restrictive
legends; provided, however, that if Executive is, at the time of such issuance,
either a director or executive officer of the Company, that stock certificate
may, in the Company’s reasonable discretion, bear a restrictive legend to the
effect that any sale, transfer, pledge or other disposition of any of such
Shares may be made only pursuant to a registration statement that has been filed
with and declared effective by the Securities Exchange Commission under, or an
exemption from the registration provisions of, the Securities Act of 1933, as
amended and then only in compliance with any applicable state securities laws.

 

2

 

 

5.2       Withholding Obligation. It shall be a condition precedent to the
obligation of the Company to issue, and to the right of Executive to receive,
any stock certificate or certificates in settlement of any vested RSUs that the
Executive shall have delivered a check or cash to the Company in the amount
reasonably requested by the Company to satisfy the Company’s withholding
obligations under federal, state or other applicable tax laws with respect to
the taxable income, if any, recognized by the Executive in connection with or as
a result of the vesting of such RSUs (the “Tax Withholding Obligation”), unless
the Administrator has approved or approves other arrangements for the
satisfaction by Executive of such Tax Withholding Obligation in a manner which,
in the Administrator’s considered opinion, will satisfy the requirements of
applicable tax and securities, or other applicable laws. Those other
arrangements which Administrator has approved or may approve (“Withholding
Arrangements)” may include (i) the deduction or withholding from Executive’s
salary or wages, or bonus or other compensation, that is or becomes otherwise
payable by the Company to Executive, in an amount equal to the Tax Withholding
Obligation, (ii) the delivery by Executive to the Company, for cancellation, of
a number of shares of Company common stock already owned by Executive with a
then Market Value (as defined in the 2017 Plan) equal to the amount of the
Executive’s Tax Withholding Obligation, or (iii) a reduction in the number of
shares of Company common stock that will be issued to Executive in settlement of
the vested RSUs by a number thereof that have a then Market Value equal to
Executive’s Tax Withholding Obligation, or (iv) any combination of the foregoing
that has been or is approved by the Administrator. Executive agrees to execute
and deliver such consents or other documents or instruments as the Company or
the Administrator may reasonably request to enable the Company to effectuate any
such Withholding Arrangements.

 

6.       Restrictions on Transferability of the RSUs and on Assignments of this
Agreement. As part of the consideration for the issuance to Executive of the
RSUs, Executive covenants and agrees as follow:

 

6.1       RSUs to be Evidenced by this Agreement. The RSUs granted hereunder
will be evidenced only by this Agreement and are not and will not be evidenced
by any certificate or other instrument and the Company shall have no obligation
to evidence the RSUs by any certificate or other instrument.

 

6.2       Restrictions on Transferability of RSUs. Executive will not sell,
pledge, hypothecate or otherwise transfer or dispose of any of the RSUs, either
in whole or in part, or any interest therein or right thereto, of any kind or
nature, except that RSUs may be transferred to a trust established for the sole
benefit of the Executive and/or his or her spouse, children or grandchildren (a
“Family Inter-Vivos Trust”), or to Executive’s former spouse pursuant to an
domestic relations order issued by a court in settlement of marital property
rights (each of the foregoing, a “Permitted Assign”). Any RSUs that are
transferred as expressly permitted by this Section 6.2 shall remain subject to
all of the terms, conditions and restrictions of any risk of forfeiture under
this Agreement and it shall be a condition precedent to the effectiveness of any
transfer by Executive of any of the RSUs to any Permitted Assign, that such
Permitted Assign shall execute an agreement or other instrument or document, in
a form acceptable to the Company, which shall provide that such Permitted Assign
shall agree to comply with, and that such RSUs shall remain subject to, all of
the terms, restrictions, conditions of and risks of forfeiture under this
Agreement.

 

6.3       Restrictions on Assignability of this Agreement. Executive will not
assign this Agreement in whole or in part, nor any interest herein or right
hereto, except to a Permitted Assign (as defined in Section 6.2 above) and then
only in accordance with the same requirements and conditions that apply to
transfers of RSUs to Permitted Assigns under Subsection 6.2 above.

 

7.       Adjustments upon Changes in Capital Structure. If there shall occur any
change with respect to the outstanding shares of the Company’s common stock by
reason of any recapitalization, reclassification, stock dividend, extraordinary
dividend, stock split, reverse stock split or other extraordinary distribution
with respect to the shares of common stock, or any merger, reorganization,
consolidation, combination, spin-off or other similar corporate change that does
not constitute a Change of Control (as defined in the 2017 Plan), then, the
Shares issuable upon vesting of any of the RSUs granted hereunder shall be
subject to possible adjustment as and to the extent provided in Section 11.1 of
the 2017 Plan.

 

3

 

 

8.       Limitation of Company’s Liability; Nonpermitted Transfers.

 

8.1       The Company agrees to use its reasonable and diligent efforts to
obtain from any applicable governmental or regulatory agency such authority or
approvals as may be required in order to grant the RSUs and to issue Shares to
Executive upon the vesting thereof as provided in this Agreement. The inability
of the Company to obtain, from any such governmental or regulatory agency, the
authority or approvals deemed by the Company’s counsel to be necessary for the
lawful issuance of the Shares upon the vesting of RSUs hereunder shall relieve
the Company of any liability in respect of the non-issuance of such Shares as to
which such requisite authority or approvals shall not have been obtained.

 

8.2       The Company shall not be required to: (i) transfer on its books any
RSUs, or any Shares that may be issued upon the vesting thereof, which shall
have been sold, pledged, hypothecated or otherwise transferred or disposed of in
violation of any of the restrictions on transferability set forth in this
Agreement, or (ii) treat as owner of such RSUs or such Shares (as the case may
be) or to accord any rights of a stockholder to any transferee to whom such RSUs
or Shares shall have been so transferred in violation of this Agreement.

 

8.3       No member of the Company’s Board of Directors, and no member of the
Committee or of any subcommittee thereof, shall be liable to Executive for any
action or determination made by the Board of Directors, the Committee or any
such subcommittee with respect to the 2017 Plan or any grant, vesting or
forfeiture of any RSUs that the Committee has granted or may grant. No employee
of the Company and no member of the Board of Directors or of the Committee or of
any subcommittee thereof shall be subject to any liability with respect to
duties under the 2017 Plan or under this Agreement unless the person acted
fraudulently or in bad faith. To the maximum extent permitted by law, the
Company shall indemnify each member of the Board, the Committee and subcommittee
(if any), and any employee of the Company, with authority or duties under the
2017 Plan or under this Agreement who was or is a party, or is threatened to be
made a party, to any threatened, pending or completed proceeding, whether civil,
criminal, administrative or investigative, by reason of such person’s conduct in
the performance of his or her duties under the 2017 Plan or under this
Agreement.

 

9.       Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, by certified or registered mail, with postage prepaid (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Executive, at his or her most recent
address as shown in the records of the Company.

 

10.       Binding Obligations. Subject to the restrictions on the assignment of
this Agreement and the restrictions on the transferability of the RSUs granted
hereunder, all covenants and agreements of the parties contained herein shall
bind and inure to the benefit of the parties hereto and their permitted
successors and assigns.

 

11.       Interpretation and Headings. No provision of this Agreement, because
of any ambiguity found to be contained herein, or for any other reason, shall be
construed against a party by reason of the fact that such party or its legal
counsel drafted that provision. Unless otherwise indicated elsewhere in this
Agreement, (a) the term “or” shall not be exclusive, (b) the term “including”
shall not be limiting and shall mean “including, but not limited to,” or
“including without limitation” and (c) the terms “herein,” “hereof,” “hereto,”
“hereunder,” “hereinafter,” and other terms similar thereto shall refer to this
Agreement as a whole and not merely to the specific section, subsection,
paragraph or clause where such terms may appear. Pronouns in the masculine,
feminine or neuter genders shall be construed to include any other gender, and
words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. Section, subsection and paragraph
headings in this Agreement are included for convenience of reference only and
shall not be considered in interpreting, construing or giving effect to any of
the provisions of this Agreement.

 

12.       Amendments and Waivers. Except as otherwise provided in Section 18
below, this Agreement may not be amended, discharged or terminated other than by
written agreement executed by the parties hereto. No waiver by either party of
any of its rights or the obligations of the other party under this Agreement
shall be effective unless such waiver is set forth in a writing executed and
delivered by the party purported to have granted such waiver and no failure or
delay by a party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial written waiver of
any right of the waiving party or any obligation of the other party preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

4

 

 

13.       Assignment. Except as and to the extent otherwise provided in Section
6 above, Executive shall have no right, without the prior written consent of the
Company (which it may withhold in its absolute discretion), to (i) sell, assign,
mortgage, pledge or otherwise transfer any interest or right created hereby, or
(ii) delegate his or her duties or obligations under this Agreement.

 

14.       Severability. Should any provision or portion of this Agreement be
held to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding and shall
continue in full force and effect.

 

15.       Applicable Law and Equitable Remedies. This Agreement shall be
construed in accordance with the laws of the State of Delaware without reference
to choice of law principles, as to all matters, including, but not limited to,
matters of validity, construction, effect or performance. In the event of a
breach or threatened breach by Executive, or any of his Permitted Assigns, of
any of their respective obligations under this Agreement, then, without limiting
any other rights or remedies that the Company may have at law or in equity or
otherwise, the Company shall be entitled to obtain temporary, preliminary and
permanent injunctive relief to obtain a halt to any such breach or to prevent
any threatened breach from taking place, and an order of specific performance of
the obligation or obligations being breached or threatened to be breached,
without the necessity of having to post a bond or other security as a condition
to the issuance or continued effectiveness of any such equitable remedies. If
any party hereto shall bring an action at law or in equity against the other to
enforce or interpret any of the terms, covenants and provisions of this
Agreement, the prevailing party in such action shall be entitled to recover its
reasonable attorneys’ fees and costs from the other party.

 

16.       No Right to Continue in the Service of the Company. Nothing in this
Agreement shall affect the right of the Company to terminate Executive’s service
at any time, with or without cause, and such right is specifically reserved to
the Company, subject to the applicable provisions of any employment agreement
that may exist between the Executive and the Company.

 

17.       “Market Stand-Off” Agreement. Executive agrees, and it shall be a
condition precedent to any transfer by Executive of any shares of common stock
that are issued upon vesting of any of the RSUs (other than transfers
effectuated in the public markets), that the person or entity to whom such
transfer is made shall agree (a “Permitted Assign”), in connection with any
registration of the Company’s securities under the Securities Act that, upon the
request of the Company or the underwriters managing any public offering of the
Company’s securities, Executive and any such Permitted Assign will not sell or
otherwise dispose, in whole or in part, of any of the shares of common stock of
the Company issued in settlement of the vested RSUs, without the prior written
consent of the Company or such underwriters, as the case may be, for a period of
time (not to exceed 180 days) from the effective date of such registration under
the Securities Act as the Company or the underwriters may specify

 

18.       Tax Treatment of RSUs and Section 409(A) of the Code. The RSUs granted
pursuant to this Agreement, and the issuance of Company Shares to Executive in
settlement hereunder of vested RSUs, are intended to be taxed under the
provisions of Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), and are not intended to provide and do not provide for the deferral of
compensation within the meaning of Section 409A of the Code. Therefore, all
vested RSUs shall be promptly settled and the issuance to Executive of the
Shares underlying such vested RSUs shall be made as provided in Section 6
hereof, but in no event later than March 15th of the calendar year following the
calendar year in which such RSUs became vested. Executive shall have no power to
affect the timing of such settlement or issuance. The Company reserves the right
to amend this Agreement, without Executive’s consent, to the extent it
reasonably determines from time to time that such amendment is necessary in
order to achieve the purposes of this Section 18.

 

19.       Tax Elections. Executive understands that Executive (and not the
Company) shall be responsible for the Executive’s own tax liability that may
arise as a result of the grant to him or her of the RSUs hereunder or the
acquisition of any Shares upon the vesting of any of the RSUs. Executive
acknowledges and represents and warrants that (i) the Company is not providing
and has not provided any tax advice to Executive with respect to the grant or
the RSUs hereunder or the acquisition by Executive of any of the Shares upon the
vesting of any of the RSUs or any tax elections available to him or her in
respect thereof and that he or she is relying solely on his/her own personal tax
advisors for such advice; (ii) Executive has considered the advisability of all
tax elections in connection with the grant to him/her of the RSUs and the
acquisition of the Shares upon the vesting of any of the RSUs, including the
making of an election under Section 83(b) under the Internal Revenue Code of
1986, as amended (“Code”); and (iii) the Company has no responsibility for the
making of such Section 83(b) election or any other tax elections, whether under
federal or state laws or regulations. In the event Executive determines to make
a Section 83(b) election, Executive agrees to timely provide a copy of the
election to the Company as required under the Code.

 

20.       Attorneys’ Fees. If any party shall bring an action in law or equity
against another to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs.

 

21.       Receipt of 2017 Plan; Entire Agreement. Executive represents that he
has received a copy, and is familiar with the terms and provisions, of the 2017
Plan. The Agreement, together with the applicable provisions of the 2017 Plan,
constitute the entire agreement and understanding of the Company and Executive
with respect to, and supersede all other contemporaneous or prior agreements and
understandings, oral or written, between the Company and Executive relating to,
the subject matter of this Agreement. In the event of any conflict between any
of the terms or provisions of this Agreement and any terms or provisions of the
Plan, then, in such event, the terms of the Plan shall govern over the
conflicting terms of this Agreement.

 

22.       Counterparts. This Agreement may be executed in one or more
counterparts and by each party hereto in separate counterparts, each of which
executed counterparts, and any facsimile copies, photocopies or electronic or
pdf. copies thereof, shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE COMPANY:   EXECUTIVE:         COLLECTORS UNIVERSE, INC                    
By:       Signature   Signature         Name:           (Print Name) Title:    
      Address:                           

 

6

 

 

 

 

 